Citation Nr: 0414127	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hip, 
bilateral knee, and low back disorders, claimed as secondary 
to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which service connection for bilateral hip 
pain, bilateral knee pain, and low back pain, claimed as 
secondary to the veteran's service-connected disability of 
bilateral pes planus, was denied.  The veteran filed a timely 
notice of disagreement and substantive appeal.  A statement 
of the case (SOC) was issued in August 2001.  Supplemental 
statements of the case (SSOCs) were issued in October and 
November 2001.

This matter was previously before the Board in September 
2003, at which time it was remanded for additional 
development.

The Board notes that, in a March 2003 letter to the Board 
from the veteran's representative, a claim was raised for 
entitlement to service connection for depression.  Such claim 
has not been addressed by the RO, and it is therefore 
referred to the RO for appropriate action.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

As noted above, this case was previously remanded to the RO 
for further development.  In the September 2003 remand order, 
the RO was directed to furnish the veteran a development 
letter consistent with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and to schedule the veteran for a VA orthopedic 
examination to ascertain the nature and etiology of his 
claimed disorders of the hips, knees, and low back.  The RO 
did not comply with these remand orders.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the Court made it 
clear that, where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  As a result, the Board finds that the case is 
not ready for appellate review and must be remanded for the 
RO to comply with the remand orders in the Board's decision 
of September 2003, which are repeated below.

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

As indicated above, the record reflects that VA's duty to 
notify and assist the veteran has not been satisfied in this 
case.  The RO has not scheduled the veteran for a VA 
orthopedic examination as directed in the September 2003 
Board remand.  Nor has the RO considered whether any 
additional notification or development action is required 
under the VCAA.  Furthermore, the record reflects that the RO 
has not issued an evidence development letter consistent with 
the notice requirements of the VCAA.  

The Court has indicated that 38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and 38 C.F.R. § 3.159(b), as recently 
amended, require the RO to inform a claimant as to which 
evidence VA will provide and which evidence the claimant is 
to provide, and require remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio, 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003.  It would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of recent decisions.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).

In addition, it appears that the RO has not reviewed 
additional evidence the veteran submitted pursuant to the 
September 2003 remand.  Such evidence is contained in the 
claims folder and the RO should review the evidence and take 
appropriate adjudicatory action.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
claimed disorders of the hips, knees, and 
low back.  The claims file should be made 
available to and reviewed by the 
examiner, and the report should indicate 
whether the veteran's medical records 
were reviewed.  

a.  The examiner should conduct an 
examination of the veteran's hips, knees, 
and low back, and provide a diagnosis of 
any pertinent pathology found.

b.  As to any pertinent disorders 
found on examination, and based upon the 
historical records in the file, an 
opinion should be offered as to the 
etiology thereof.  In particular, the 
following questions should be answered:

(i) Is it at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that any present hip, knee, 
and/or low back disorder is directly 
related to any incident of military 
service, or is such a relationship 
unlikely (i.e., less than a 50-50 
probability)?

(ii) If the answer to the first 
question is in the negative, and there 
are present hip, knee, and/or low back 
disorders which are not directly related 
to any incident of military service, is 
it at least as likely as not (i.e., at 
least a 50-50 degree of probability) that 
the veteran's service-connected bilateral 
foot disability has either caused or 
aggravated the post-service bilateral 
hip, knee and/or low back disorders, or 
is such a causal or aggravating 
relationship unlikely (i.e., less than a 
50-50 probability)?  (Note: aggravation 
connotes a permanent worsening above the 
base level of disability, not merely 
acute and transitory increases in 
symptoms or complaints.)

(iii) If it is determined that the 
claimed bilateral hip, knee, and/or low 
back disorders have been aggravated by 
the service-connected pes planus 
disability, please offer an opinion as to 
the degree to which the non-service-
connected disorders have been aggravated 
over and above the level of disability 
existing prior to the aggravation.

c.  In answering these questions, 
please discuss the medical opinions of 
the VA and private examiners contained in 
the claims file, in part is briefly noted 
above, and indicate agreement or 
disagreement with those opinions, giving 
reasons for such agreement or 
disagreement.  In addition, please 
discuss the relative impact of the 
veteran's other health problems, 
including obesity, in the development of 
the claimed disorders.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the November 2001 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



